Citation Nr: 1441238	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In this case the Veteran has claimed service connection for PTSD, and has been diagnosed with Anxiety Disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, with regard to the issue of an acquired psychiatric disorder, a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

As noted in the Introduction, supra, recent Court precedent requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD, may be causally associated with service.  38 C.F.R. §§ 3.303, 3.304(f) (2013); Clemons.  As the Veteran has not yet received notice of this change in law, remand is therefore in order for additional notice and any indicated development with regard to the expanded claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2013).  

The Veteran has asserted that while in-service he engaged in hostile activities that caused him to be scared for his life.  Specifically, he stated that he served with the field artillery while on duty between August of 1990 and April of 1991, and sometimes was required to make runs to the burn fire.  He stated that during one of these runs he came across a bunker with dead bodies in it.  Additionally, the Veteran noted that while on duty he was in charge of putting out the Chemical Alarm Systems and testing for any chemical, biological or nuclear systems used by the enemy.  He further asserted that these experiences have caused him to have PTSD.  

The medical evidence is unclear as to whether the Veteran suffers from PTSD.  In this regard, the Veteran was treated by Dr. B. at the North Texas VAMC in 2009.  In October 2009, at a treatment session, Dr. B. noted that the Veteran's "specifically cited incident technically does not meet A criteria for PTSD."  However, he further specifically noted that "this is in functional terms, PTSD."  Between October and December 2009 at mental status sessions, Dr. B. noted the Veteran's symptoms of nightmares, intrusive thoughts, panic attacks, depression and thoughts of suicide.  In December 2009, he diagnosed the Veteran with chronic PTSD.  Following this visit the Veteran received medication for his diagnosed PTSD.  

In January 2011 the Veteran was afforded a VA examination for his psychiatric disorders.  At that examination, the examiner declined to diagnose the Veteran with Axis I PTSD.  The examiner noted that the Veteran did not have any impairment of thought processes, delusions or hallucinations.  The Veteran was casually dressed and well groomed, but he averted eye contact and he gave guarded, vague answers.  The Veteran stated that he had suicidal and homicidal thoughts, but did not have a plan.  He was oriented, but reported that he thought his memory was "bad" compared to that of his peers.  He denied any obsessive or ritualistic behavior, but stated that he had panic attacks once every 1-2 weeks, and that he was extremely depressed and anxious.  The Veteran also reported that he was afraid to go to sleep because he had nightmares.  The examiner noted that the Veteran showed symptoms of daily depressed mood, diminished interest in activities, insomnia and poor concentration. The examiner diagnosed the Veteran with anxiety disorder, and assigned him a GAF score of 60.  The examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD, and expressed concern about the Veteran's credibility in his reports of his symptomatology.  Further, while he afforded the Veteran a diagnosis of anxiety disorder, he opined that it was not due to service.  The examiner did not provide a rationale as to why no nexus existed between the Veteran's anxiety disorder and his service.  

The Board finds the July 2011VA examination of minimal probative value, as the examiner did not provide a rationale for his negative opinion with regard to a nexus for anxiety disorder.  Therefore, as the record is unclear whether the Veteran currently has an Axis I diagnosis of PTSD, and in light of all other foregoing, the Veteran should be afforded a VA examination which clarifies whether the Veteran currently has a valid diagnosis of an acquired psychiatric disorder, to include an Axis I diagnosis of PTSD and, if so, whether it is related to any in service stressors.  

With regard to PTSD stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843 -852 (July 13, 2010).

In this case, the Veteran's claim has been denied by the RO in part because his claimed stressor had not been verified.  In July 2009 the VA issued a formal finding on the lack of information to verify the Veteran's stressors through the Joint Services Records Research Center (JSRRC) or through the National Archives and Records administration (NARA).  However, the case must now be considered under the amended 38 C.F.R. § 3.304(f)(3) as it was appealed to the Board after July 13, 2010.  The Veteran's stressor in this case involves his witnessing multiple dead soldiers while on duty, testing for enemy chemical, biological and nuclear weapons, and having incoming SCUD missile alarms.  The Veteran claimed that he was scared for his life.  This claimed stressor would appear to be the type of stressor contemplated in the revisions to 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the Veteran should be notified of the change in the regulation and he should be afforded the opportunity to submit additional stressor statements.  Additionally, the RO should take all actions to verify the Veteran's stressor as described by the Veteran in his statements and hearing testimony, as well as described by in any lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, to include PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf pursuant to 38 C.F.R. § 3.304(f)(3).  

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.


3. The RO should take appropriate action to contact the Veteran and to ask him to provide additional details regarding his reported in-service stressors.  

If the Veteran provides sufficient information regarding the reported stressor, the RO should take all indicated action in order to verify the claimed stressor, to include making a second attempt at contacting the JSRRC and NARA.  If after review of the entire claims folder the RO determines that information of record, to include any lay statements regarding the Veteran's stressor as well as the Veteran's July 2014 hearing testimony, is insufficient to support a request for stressor verification though JSRRC or NARA, a Formal Finding of a Lack of Information Required to Document the Claimed Stressor should be prepared.

4. The Veteran must be scheduled for a VA psychiatric examination.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner. 

Based on a review of the claims folder and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD or any other diagnosed psychiatric disorder, to include anxiety disorder, is the result of service and/or any in-service claimed event, to include his claimed stressors.
 
Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal, the RO should consider the applicability of 38 C.F.R. § 3.304(f)(3) to the Veteran's claim for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



